Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Catherine E. VanEngelen on 2/15/2022. The application has been amended as follows:
Claim 7, step b): change “generated by step (a)” to “generated by step [[(]]a)”
Claim 9, line 1: change “step (b)” to “step [[(]]b)”
Claim 10, line 1: change “step (c)” to “step [[(]]c)”
Claim 11, line 3: change “steps (c) and (d)” to “steps [[(]]c) and [[(]]d)”
Claim 18, step c): change “generated in step (b)” to “generated in step [[(]]b)”
Claim 18, step e): change “obtained in step (d)” to “obtained in step [[(]]d)”
Claim 18, step f): change “obtained in step (e)” to “obtained in step [[(]]e)”
Claim 20, line 1: change “step (c)” to “step [[(]]c)”
Claim 21, line 1: change “step (c)” to “step [[(]]c)”
Claim 26, line 2: change “steps (c) and (d)” to “steps [[(]]c) and [[(]]d)”

Terminal Disclaimer
3.	The terminal disclaimer filed on 2/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,920,272 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Amendments and Arguments
4.	Applicant’s amendments and arguments filed 12/28/2021 have been fully considered.  In view of applicant’s amendment to independent claims 2, 13 and 18, all the rejections under 35 USC 102 and 103 have been withdrawn.  The terminal disclaimer filed on 2/16/2022 has obviated the nonstatutory double patenting rejection that would be made with respect to rejoined claims 7-12 (see discussion in the attached Interview Summary).  Further in view of the examiner’s amendment above, claims 2-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639